DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I comprising component (B) reactive with an isocyanate group in the reply filed on May 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 4, 6, 7 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2022.
Claim Rejections - 35 USC § 112
Claims 2, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recited “a content”, as opposed of “the content” is indefinite because there is a question or doubt as to whether the recited content is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 5, the language “comprises a rubber composition for a cover” is indefinite in that it is unclear whether such is an intended use recitation, as opposed to a requirement that the “rubber composition” per claim 1 is covered with another rubber composition.  
In claim 8, it is unclear whether “contains a 1,2-vinyl structure at a ratio of from 20% to 90%” is defining the degree of non-hydrogenation of component (B).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 51-052449 A (JP ‘449) abstract and machine translation.
JP ‘449 discloses a rubber composition comprising a rubber polymer containing:
(a) a diene component inclusive of EPDM (meets Applicant’s ethylene-propylene-diene rubber (A));
(b) a telechelic liquid diene polymer with a 1,4 bond content of 70% or more and reactive groups such as, carboxy, hydroxy, amino, etc. (meets Applicants’ non-hydrogenated liquid butadiene rubber having a functional group (B)); and
(c) a vulcanizing agent inclusive of peroxides (meets Applicants’ organic peroxide crosslinking agent (C)) (e.g., abstract, pages 1-4, examples).
As to claims 1, 2 and 9, Example 3 sets forth a rubber composition comprising 100 pbw EPDM (meets Applicants’ rubber (A) and majority content thereof), 10 pbw telechelic liquid butadiene rubber having hydroxy groups and a Mn of 2,700 (meets Applicants’ rubber (B)) and dicumyl peroxide (meets Applicants’ organic peroxide (C)).  It is reasonably believed that the exemplified liquid butadiene rubber is non-hydrogenated given that the presently claimed non-hydrogenated liquid butadiene rubber has a similar 1,4 bond content [0031].  Thus, the exemplified rubber composition meets the claimed requirements in terms of materials and EPDM content.    In the alternative, it would have been obvious to one having ordinary skill in the art to use a liquid butadiene rubber having any rate of hydrogenation inclusive of 0 in accordance with the ultimate desired degree of crosslinking and with the reasonable expectation of success.
As to claim 5,  to the extent the language “comprises a rubber composition for a cover” recites an intended use of the claimed rubber composition, given that the compositions of JP ‘449 are the same, it would appear that such would have similar uses.
As to claim 8, inasmuch as the telechelic liquid diene polymer has a 1,4 bond content similar to defining the presently claimed liquid butadiene rubber, it would be expected that such would have a similar 1,2 vinyl structure.
Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2003-213048 A (JP ‘048) abstract and machine translation.
JP ‘048 discloses a rubber composition comprising a rubber polymer containing: 
(a) 100 pbw of an olefin copolymer rubber inclusive of EPDM (meets Applicant’s ethylene-propylene-diene rubber (A));
(b) 25-400 pbw hydrogenated nitrile-conjugated diene copolymer rubber (not precluded from present claims);
(c) 1-50 pbw liquid polybutadiene having terminal hydroxy groups and a vinyl 1,2 bond content of preferably 30 wt.% or less (meets Applicants’ non-hydrogenated liquid butadiene rubber having a functional group and similar vinyl 1,2 bond content (B));
(d) 0.01-3 pbw organic peroxide (meets Applicants’ organic peroxide crosslinking agent (C)) (e.g., abstract, [0031-0032], examples and claims).
In Table 1, the rubber compositions comprises 100 pbw EPDM (meets Applicants’ rubber (A) and majority content thereof), 7 pbw liquid butadiene rubber having hydroxy groups and a Mn of 2,800 (meets Applicants’ rubber (B)) and organic peroxide (meets Applicants’ organic peroxide (C)). It is reasonably believed that the exemplified liquid butadiene rubber is non-hydrogenated given that the presently claimed non-hydrogenated liquid butadiene rubber has a similar vinyl 1,2 bond content [0031].  In the alternative, it would have been obvious to one having ordinary skill in the art to use a liquid butadiene rubber having any rate of hydrogenation inclusive of 0 in accordance with the ultimate desired degree of crosslinking and with the reasonable expectation of success.
As to claim 5,  to the extent the language “comprises a rubber composition for a cover” recites an intended use of the claimed rubber composition, given that the compositions of JP ‘048 are the same, it would appear that such would have similar uses.
As to claim 8, inasmuch as the liquid diene polymer has a vinyl 1,2 bond content similar to that presently claimed, it would expected that such would be the same.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765